PER CURIAM.
A judgment was entered on January 21, 2005, dissolving the marriage of the parties to this appeal. That order was appealed in case number 1D05-0448 but this court concluded that the order was not final because it set an amount of temporary child support and contemplated further judicial labor in setting permanent child support. The order was found to be an appealable non-final order which determined issues of child custody. See Fla. R.App. P. 9.130(a)(3)(C)(iii). The result was a per curiam affirmance. Schuler v. Schuler, 915 So.2d 1200 (Fla. 1st DCA 2005).
Meanwhile, Mr. Schuler requested that the circuit court issue a final order and that request was denied by order of May 18, 2005, because the court believed that the January 21, 2005, order was final. The May 18, 2005, order is the subject of the instant appeal. Appellant was directed to show cause why the appeal should not be dismissed for lack of jurisdiction because the order is neither final nor an appealable non-final order. Appellant’s response does not provide an adequate basis for appellate jurisdiction or for review of the order by extraordinary writ, despite the fact that the rationale of the May 18, 2005, order is incorrect under the law of the case as determined by this court in case number 1D05-0448.1 Accordingly, the instant appeal is hereby dismissed for lack of jurisdiction.
APPEAL DISMISSED.
WEBSTER, POLSTON and HAWKES, JJ., concur.

. The circuit court reached the right result for the wrong reason, however, because it did not have jurisdiction to enter a final order so long as case number 1D05-0448 was pending before this court. Fla. R.App. P. 9.130(f).